Citation Nr: 1709993	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  13-09 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for emphysema with a history of inflammatory lung nodule, claimed as a lung condition.

2.  Entitlement to service connection for major depressive disorder with anxiety, claimed as mental health and adjustment disorders.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for spina bifida occulta, claimed as a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1975 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2016).  Although the Veteran did not request a hearing in the April 2013 VA Form 9 he submitted to perfect the instant appeal, he requested a Board video conference hearing in an October 2014 VA Form 9 he submitted in response to a supplemental statement of the case.  As a hearing has not been scheduled to date, a remand is necessary so that the RO may schedule the requested hearing.  See 38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing with a Veterans Law Judge in accordance with his October 2014 request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

